       Case 1:20-cv-10857-PAE-DCF Document 17 Filed 04/19/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JEAN AZOR EL,

                                 Plaintiff,
                                                                20cv10857 (PAE) (DF)
                     -against-
                                                                ORDER OF SERVICE
 ANTHONY SALOV, et al.,

                                 Defendants.

DEBRA FREEMAN, United States Magistrate Judge:

       As plaintiff Jean Azor El (“Plaintiff”) has been granted permission to proceed in this

action in forma pauperis (“IFP”), he is entitled to rely on the Court and the U.S. Marshals

Service to effect service of process on Defendants. See Walker v. Schult, 717 F.3d. 119, 123 (2d

Cir. 2013); 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all process . . . in

[IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to serve if the

plaintiff is authorized to proceed IFP). Rule 4(m) of the Federal Rules of Civil Procedure

generally requires service of the summons and complaint to be completed within 90 days of the

date the summons issues, and it is Plaintiff’s responsibility to request, if necessary, an extension

of time for service. Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012); but see Murray v. Pataki,

278 F. App’x 50, 51-52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the

information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of

Rule 4(m).”).

       To allow Plaintiff to effect service on defendants Sergeant Darwin Marrero and Police

Officer Richard DiDonato through the U.S. Marshals Service, the Clerk of Court is instructed to

fill out a U.S. Marshals Service Process Receipt and Return form (“USM-285 form”) for each of
        Case 1:20-cv-10857-PAE-DCF Document 17 Filed 04/19/21 Page 2 of 3




 these defendants. The Clerk of Court is further instructed to issue a summons and deliver to the

 Marshals Service all of the paperwork necessary for the Marshals Service to effect service upon

 these defendants.

          The Clerk of Court is directed to mail a copy of this Order to Plaintiff, at the address

 reflected on the Docket and shown below. Plaintiff is cautioned that, if his address changes, then

 he must promptly notify the Court, in writing, of his new address, and, if he fails to do so, his

 case may be dismissed for failure to prosecute.

 Dated:     April 19, 2021
            New York, New York

                                                   SO ORDERED



                                                   DEBRA FREEMAN
                                                   United States Magistrate Judge


Copies to

Mr. Jean Azor El
NYSID: 07315251M
B&C: 4411905123
N.I.C. Infirmary
15-00 Hazen St.
Dorm #3
East Elmhurst, NY 11370

All counsel (via ECF)




                                                    2
Case 1:20-cv-10857-PAE-DCF Document 17 Filed 04/19/21 Page 3 of 3




              DEFENDANTS AND SERVICE ADDRESSES

      Sergeant Darwin Marrero
      25th Precinct
      120 East 119th Street
      New York, New York 10035

      Police Officer Richard DiDonato
      Police Laboratory, Firearms Analysis Section
      150-14 Jamaica Avenue
      Jamaica, New York 11432




                                      3
